Citation Nr: 0813093	
Decision Date: 04/21/08    Archive Date: 05/01/08

DOCKET NO.  06-17 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for an acquired 
psychiatric disorder, claimed as a schizophrenic reaction, 
paranoid type, with sociopathic personality. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ann-Monique Clark, Associate Counsel


INTRODUCTION

The veteran had active service from May 1966 to March 1967.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The Board also notes that additional evidence has been 
received since the case was certified for appeal. That 
evidence includes outpatient mental health records. The 
veteran submitted a waiver of regional office consideration 
in October 2006.  Accordingly, the Board concludes that there 
is no prejudice in proceeding with consideration of this case 
without affording the RO an opportunity to review the 
evidence in question.  


FINDINGS OF FACT

1.  In an unappealed July 1997 decision, the RO denied an 
application to reopen a claim of entitlement to service 
connection for an acquired psychiatric disorder.

2.  The evidence added to the record since July 1997, when 
viewed by itself or in the context of the entire record, does 
not relate to an unestablished fact necessary to substantiate 
the claim.


CONCLUSIONS OF LAW

1.  The July 1997 rating decision which denied the veteran's 
application to reopen a claim of entitlement to service 
connection for an acquired psychiatric disorder, claimed as a 
schizophrenic reaction, paranoid type, with sociopathic 
personality, is final.  38 U.S.C.A. § 7104 (West 2002).

2.  The evidence received subsequent to the July 1997 rating 
decision is not new and material, and the requirements to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder, claimed as a schizophrenic 
reaction, paranoid type, with sociopathic personality, have 
not been met.  38 U.S.C.A. §§ 5108, 5103(a), 5103A, 5107(b), 
7104 (West 2002); 38 C.F.R. §§ 3.156, 3.159 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

The veteran is claiming entitlement to service connection for 
an acquired psychiatric disorder. The Board observes that a 
rating decision denying service connection was issued in 
September 1968.  At that time, it was determined that the 
veteran's nervous or mental disorder preexisted service, was 
congenital in nature and was not aggravated by service. The 
veteran did not appeal that decision and it became final.  
See 38 C.F.R. § 7105.  

He subsequently requested that his claim be reopened in 
February 1985, which was denied by the RO in April 1985.  In 
June 1997, the veteran again requested that his psychiatric 
disorder claim be reopened, which was denied by the RO in 
July 1997. In December 2004, he once again requested that his 
nervous or mental disorder claim be reopened.  The request 
was denied in an April 2005 rating decision which is the 
subject of the instant appeal.  

Based on the procedural history outlined above, the issue for 
consideration is whether new and material evidence has been 
received to reopen the claim.  

There has been a regulatory change with respect to new and 
material evidence which applies prospectively to all claims 
made on or after August 29, 2001.  See 66 Fed. Reg. 45,620-30 
(Aug. 29, 2001) (codified at 38 C.F.R. § 3.156(a)).  Because 
the veteran filed his most recent claim to reopen in December 
2004, after this date, the new version of the law is 
applicable in this case.  

Under the revised regulation, "new" evidence is defined as 
evidence not previously submitted to agency decision-makers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim. 38 C.F.R. § 3.156(a) (2007).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(West 2002)(eliminates the concept of a well-grounded claim).

As previously noted, the veteran's psychiatric disorder was 
originally considered in September 1968.  At that time, 
although the service medical records reflected complaints of 
schizophrenic reaction and paranoid type, the claim was 
denied on the basis that his psychiatric disorder pre-existed 
service, was congenital in nature, and was not aggravated by 
service.  That decision became final.  

When his request to reopen was last considered, by the RO in 
July 1997, it was found that new and material evidence had 
not been received.  In sum, the evidence of record at the 
time of the last final rating decision in July 1997, did not 
establish that any pre-exiting schizophrenic reaction 
disability was aggravated by active service. 

Evidence added to the record since the time of the last final 
RO denial in July 1997 includes a December 1997 VA 
examination, private outpatient treatment records dated 
between July 1997 to August 2003, a private inpatient 
treatment report from September 2003 through December 2003, 
and VA outpatient reports from 2004. 

The evidence detailed above was not previously before agency 
decision makers and is therefore new; however, it merely 
reflects diagnoses already established by the evidence of 
record at the time of the last final rating decision in July 
1997 and is, therefore, essentially cumulative or redundant 
of evidence already associated with the claims file.  

Additionally, the evidence added to the record subsequent to 
the last final rating decision in July 1997 is not material.  
Indeed, such evidence does not relate to an unestablished 
fact necessary to substantiate the claim.  

The veteran's original claim had been denied because it was 
determined that his psychiatric disorder preexisted service, 
was congenital in nature and was not aggravated by service. 
Therefore, the recently submitted treatment reports showing 
present disability do not provide a basis for substantiating 
the claim.  

As the evidence received since the last final denial in July 
1997 is not both new and material, the application to reopen 
the previously denied claim must fail.  As the preponderance 
of the evidence is against the claim, the benefit of the 
doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, the Secretary is required to 
look at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  

In this case, the notice letter provided to the veteran in 
January 2004 included the criteria for reopening a previously 
denied claim, the criteria for establishing service 
connection, and information concerning why the claim was 
previously denied.  Consequently, the Board finds that 
adequate notice has been provided, as he was informed about 
what evidence was necessary to substantiate the elements 
required to establish service connection that were found 
insufficient in the previous denial.  

With respect to the Dingess requirements, the veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  However, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against reopening the claim for service 
connection.  Any questions as to the appropriate disability 
rating or effective date to be assigned are moot.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, the RO obtained VA treatment records and the 
veteran submitted private outpatient and in-patient treatment 
records.  In addition, he was afforded a VA medical 
examination in December 2007.  Further, a letter received by 
the RO in September 1997 indicated that health records at a 
Florida state run facility were unavailable due to Florida 
Department of State requirements to destroy medical records 
seven years past discharge or death. 

A specific VA medical opinion is not needed to consider 
whether the veteran has submitted new and material evidence 
but, rather, the Board has reviewed all the evidence 
submitted to the claims file since the last final denial.  
Therefore, a remand for another VA examination or an opinion 
is not warranted.  See also 38 C.F.R. § 3.159(c)(4)(iii) 
(2007).

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, neither he nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


ORDER

New and material evidence having not been received, the 
application to reopen a claim of entitlement to service 
connection for an acquired psychiatric disorder, claimed as a 
schizophrenic reaction, paranoid type, with sociopathic 
personality, is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


